Exhibit 10.1

AMENDED AND RESTATED

SERVICE AGREEMENT

This Amended and Restated Service Agreement (the “Agreement”) is entered into on
the 30th day of April, 2010 to be effective on the 1st day of December, 2009
(the “Effective Date”), by and between Protechnics II, Inc., (“Protechnics”),
and Flotek Industries, Inc., a Delaware corporation (the “Company”).

WHEREAS, Protechnics and Chisholm Management, Inc. have previously entered into
that certain Service Agreement dated August, 2009 with the Company, pursuant to
which said entities are providing services to the Company (the Service
Agreement”);

NOW, THEREFORE, in consideration of the foregoing and the covenants,
representations and agreements set forth below, the Company and Protechnics
hereby agree that the Service Agreement shall be hereby amended and restated as
follows:

1. Retention. The Company hereby retains Protechnics, and Protechnics hereby
agrees to render services to the Company, upon the terms and conditions
contained in this Agreement.

2. Term of the Agreement. The term of this Agreement (the “Term”) shall commence
on the Effective Date and shall continue until terminated in accordance with
Section 6.

3. Services to be Provided by Protechnics.

3.1. Scope, Responsibilities and Duties.

(a) Protechnics agrees that it will employ John Chisholm throughout the term of
this Agreement, and that it will make John Chisholm available to the Company to
provide services (the “Services”) to the Company so that the Company may have
the benefit of the experience and knowledge possessed by John Chisholm in
assisting the Company with respect to its business and operations as reasonably
requested by the Board of Directors of the Company. Protechnics may from time to
time designate one or more additional entities to perform the Services in
addition to Protechnics. Such additional entities are referred to herein
collectively with Protechnics as the “Chisholm Companies.”

(b) The Services shall be performed at times and places selected by mutual
agreement of the Company and the Chisholm Companies within normal business
hours. The Chisholm Companies shall comply with all applicable laws and
regulations in the performance of the Services, including but not limited to
applicable securities laws.



--------------------------------------------------------------------------------

(c) The Chisholm Companies shall make such periodic reports to the Company
relating to the Services as the Board of Directors of the Company may, from time
to time, reasonably request.

3.2. Non-exclusivity. Subject to the provisions of Sections 7 and 8 below,
neither the Chisholm Companies nor John Chisholm by reason of the obligations
ascribed to the Chisholm Companies hereunder shall not be limited in any manner
in accepting other employment and performing services for others, provided they
fully perform their obligations hereunder and provided further that John
Chisholm devotes a majority of business time to the performance of the Services.

4. Compensation. As compensation for the Services to be provided by the Chisholm
Companies to the Company:

4.1 Monthly Payment. The Company shall pay to the Chisholm Companies, and the
Chisholm Companies agrees to accept, a monthly fee of $42,000 allocated among
the Chisholm Companies as designated by Protechnics from time to time, payable
on a weekly basis. In consideration for the services rendered by the Chisholm
Companies prior to the date of this Agreement, such compensation shall be
payable beginning on December 1, 2009. The Chisholm Companies shall not be
entitled to any other compensation for the Services to be provided hereunder,
except as provided herein. The Company shall not be responsible for withholding
from the compensation payable to the Chisholm Companies any amounts for federal,
state or local income taxes, social security or state disability or unemployment
insurance.

4.2 Bonus. The Chisholm Companies will be entitled to receive a cash bonus based
on the performance of the Company through June 30, 2010. The amount of this
bonus would be determined by the Compensation Committee of the Board of
Directors of the Company, in its sole and absolute discretion. The target bonus
will be $125,000, but the bonus may be adjusted upwards or downwards in the
discretion of the Committee. The Committee will consider the following in
determining the amount of the bonus:

 

  (a) The hiring and quality of the transition of duties to a Chief Executive
Officer; and

 

  (b) The performance of the Company through June 30, 2010 based on the actual
revenue and EBITDA (earnings before interest, taxes, depreciation, and
amortization) of the Company for the first 6 months of the year compared to the
goals for these amounts established in the 2010 Plan of the Company.

5. Expenses. Upon receipt of itemized vouchers, expense account reports and
supporting documents submitted to the Company in accordance with the Company’s
procedures then in effect and as approved by the Board of Directors of the
Company, the Company shall reimburse the Chisholm Companies for all reasonable
and necessary business expenses

 

2



--------------------------------------------------------------------------------

(including travel and entertainment expenses) incurred ordinarily and
necessarily by the Chisholm Companies in connection with the performance of the
Chisholm Companies’ duties hereunder. Notwithstanding the foregoing, however,
the Chisholm Companies shall not receive any reimbursement for automobile or
cellular telephone expenses.

6. Termination.

6.1 Term. The term of this Agreement shall expire on June 30, 2010.

6.2 Early Termination. The Company may terminate this Agreement for “Cause.” For
purposes hereof, the term “Cause” means (i) the Chisholm Companies’ or John
Chisholm’s continued failure to substantially perform one or more of their
essential duties and obligations to the Company (other than any such failure
resulting from a disability) which, to the extent such failure is remediable,
they fail to remedy in a reasonable period of time (not to exceed ten (10) days)
after receipt of written notice from the Company of such failure; (ii) the
Chisholm Companies’ or John Chisholm’s refusal or failure to comply with the
reasonable and legal directives of the Board of Directors after written notice
from the Board describing their failure to comply and, if such failure is
remediable, their failure to remedy same within ten (10) days of receiving
written notice of such failure; (iii) any act of personal dishonesty, fraud or
misrepresentation taken by the Chisholm Companies or John Chisholm which was
intended to result in gain or personal enrichment of the any of them at the
expense of the Company; (iv) the Chisholm Companies’ or John Chisholm’s
violation of a federal or state law or regulation applicable to the Company’s
business which violation was or is reasonably likely to be materially injurious
to the Company; (v) the Chisholm Companies’ or John Chisholm’s conviction of, or
plea of nolo contendere or guilty to, a felony under the laws of the United
States or any State that is reasonably likely to be materially injurious to the
Company; (vi) the Chisholm Companies’ breach of any of their obligations under
this Agreement; or (vii) the Chisholm Companies’ or John Chisholm’s violation of
a material policy of the Company and, if such violation is remediable, their
failure to remedy same within ten (10) days of receiving written notice of such
violation.

6.3 Effect of Termination. It is understood that termination of this Agreement
shall not relieve a party hereto from any liability which, at the time of such
termination, has already accrued to the other party. The following provisions
and all subsections therein shall survive any expiration or termination of this
Agreement: Sections 5, 6, 7, 8, 9.2, 10, 11, 12, 13, 14, 15, and 16. Except as
otherwise expressly provided in this Section 6, all other rights and obligations
of the parties shall terminate upon termination of this Agreement.

7. Confidential Information.

7.1. Acknowledgment of Proprietary Interest. As between the parties, the
Chisholm Companies agrees that all Confidential Information is a valuable,
special and

 

3



--------------------------------------------------------------------------------

unique asset of the Company’s business (and may constitute “trade secrets” under
the Uniform Trade Secrets Act and Texas state law), access to and knowledge of
which are essential to the performance of the Chisholm Companies’ duties
hereunder. The Chisholm Companies acknowledges the proprietary interest of the
Company in all Confidential Information. The Chisholm Companies agree that all
Confidential Information learned by The Chisholm Companies in connection with
the provision of Services or otherwise, whether developed by the Chisholm
Companies alone or in conjunction with others or otherwise, is and shall remain
the exclusive property of the Company. The Chisholm Companies acknowledge and
agree that his disclosure or use of any Confidential Information in violation of
this Section 7 will result in irreparable injury and damage to the Company.

7.2. Confidential Information Defined. “Confidential Information” means all
confidential and proprietary information of the Company, written, oral or
computerized, as it may exist from time to time, including without limitation
(i) information derived from reports, investigations, experiments, research and
work in progress, (ii) methods of operation, (iii) market data, (iv) technology,
proprietary computer programs and code (in object code and source code format),
(v) drawings, designs, plans and proposals, (vi) marketing and sales programs,
(vii) client and supplier lists and any other information about the Company’s
relationships with others, (viii) historical financial information and financial
projections, (ix) network and system architecture, (x) all other formulae,
patterns, devices or compilations, concepts, ideas, materials and information
prepared or performed for or by the Company, and (xi) all information related to
the business plan, business, products, purchases or sales of the Company or any
of its suppliers and customers, other than information that is publicly
available.

7.3. Covenant Not To Divulge Confidential Information. The Company is entitled
to prevent the disclosure of Confidential Information. As a portion of the
consideration for the hiring of the Chisholm Companies and for the compensation
being paid to the Chisholm Companies by the Company, the Chisholm Companies
shall, at all times during the Term and thereafter, hold in strict confidence
and shall not disclose or allow to be disclosed to any person, firm or
corporation, other than to persons engaged by the Company to further the
business of the Company, and not to use except in the pursuit of the business of
the Company, the Confidential Information, without the prior written consent of
the Company. This Section 7 shall survive and continue in full force and effect
in accordance with its terms after, and will not be deemed to be terminated by,
any termination of this Agreement.

7.4. Return of Materials at Termination. In the event of any termination of this
Agreement for any reason, the Chisholm Companies shall promptly deliver to the
Company all property of the Company, including without limitation all documents,
data and other information containing, derived from or otherwise pertaining to
Confidential Information, or, with the permission of the Company, destroy such
materials. The Chisholm Companies shall not take or retain any property of the
Company, including without limitation any documents, data or other information,
or any reproduction or excerpt thereof, containing, derived from or pertaining
to any Confidential Information.

 

4



--------------------------------------------------------------------------------

The obligation of confidentiality set forth in this Section 7 shall continue
notwithstanding the Chisholm Companies’ delivery of such documents, data and
information to the Company.

8. Relationship of the Parties.

8.1. The Chisholm Companies enter into this Agreement as, and shall continue to
be, an independent contractor. The parties agree that no employment
relationship, partnership, joint venture or other association shall be deemed
created by this Agreement. Under no circumstances shall either the Chisholm
Companies or John Chisholm look to the Company as the employer of any of them,
or as a partner, agent, or principal. The Chisholm Companies shall not be
entitled to any benefits accorded to the Company’s employees including, without
limitation, workers’ compensation, disability insurance, vacation or sick pay.

8.2. The Chisholm Companies shall have the entire responsibility to discharge
any and all of his obligations under federal, state or local laws, regulations
or orders now or hereafter in effect, relating to taxes, unemployment
compensation or insurance, social security, workers’ compensation, disability
pensions and tax withholdings (the “Tax Obligations”). The Chisholm Companies
hereby agree to indemnify and hold the Company harmless for any and all claims,
losses, costs, fees, liabilities, damages or injuries suffered by the Company
arising out of the Chisholm Companies’ or John Chisholm’s failure to properly
discharge the Tax Obligations.

9. Arbitration.

9.1. Any dispute regarding any aspect of this Agreement or any act which would
violate any provision in this Agreement (hereafter referred to as “arbitrable
dispute”) shall be resolved by an experienced arbitrator licensed to practice
law in the State of Texas and selected in accordance with the rules of the
American Arbitration Association, as the exclusive remedy for such dispute.
Judgment on any award rendered by such arbitrator may be entered in any court
having proper jurisdiction.

9.2. Should The Chisholm Companies or the Company institute any legal action or
administrative proceeding regarding any dispute or matter covered by this
Section by any method other than said arbitration, the responding party shall be
entitled to recover from the other party all damages, costs, expenses and
attorneys’ fees incurred as a result of such action.

10. Severability and Governing Law.

10.1. Should any of the provisions in this Agreement be declared or be
determined to be illegal or invalid, all remaining parts, terms or provisions
shall be valid, and the illegal or invalid part, term or provision shall be
deemed not to be a part of this Agreement.

 

5



--------------------------------------------------------------------------------

10.2. This Agreement is made and entered into in the State of Texas and shall in
all respects be interpreted, enforced and governed under the laws of Texas
without regard to the principles of conflicts of law.

11. Proper Construction.

11.1. The language of all parts of this Agreement shall in all cases be
construed as a whole according to its fair meaning, and not strictly for or
against any of the parties.

11.2. As used in this Agreement, the term “or” shall be deemed to include the
term “and/or” and the singular or plural number shall be deemed to include the
other whenever the context so indicates or requires.

11.3. The paragraph headings used in this Agreement are intended solely for
convenience of reference and shall not in any manner amplify, limit, modify or
otherwise be used in the interpretation of any of the provisions hereof.

12. Entire Agreement. This Agreement is the entire agreement between the
Chisholm Companies and the Company and fully supersedes any and all prior
agreements or understandings between the parties pertaining to its subject
matter, including without limitation the Employment Agreement.

13. Notices. All notices, requests, demands and other communications called for
or contemplated under this Agreement shall be in writing and shall be deemed to
have been duly given when personally delivered, on the date of transmission if
sent by facsimile, on the third day after mailing if mailed to the party to whom
notice is to be given, by first class mail, postage prepaid, and properly
addressed as follows:

 

If to the Company:    2930 West Sam Houston North    Houston, Texas 77043 If to
the Chisholm Companies:    440 Louisiana    Suite 1818    Houston, Texas 77002

14. Amendments. This Agreement may not be amended, supplemented, canceled, or
discharged except by written instrument executed by the parties hereto.

15. Waivers. All waivers hereunder shall be in writing. No waiver by any party
hereto of any breach or anticipated breach of any provision of this Agreement by
any other party shall be deemed a waiver of any other contemporaneous,
preceding, or succeeding breach or anticipated breach, whether or not similar,
on the part of the same or any other party.

[Remainder of Page Intentionally Left Blank]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have hereby executed this Agreement as of
the day and year first written above.

 

FLOTEK INDUSTRIES, INC. By:  

/s/ Jesse E. Neyman

Name:   Jesse E. Neyman Title:   Executive Vice President, Finance and Strategic
Planning PROTECHNICS II, INC. By:  

/s/ John Chisholm

 

7